Citation Nr: 0032191	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  97-20 402A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than February 
22, 1999, for the assignment of a 100 percent disability 
rating for PTSD.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
December 1970.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  By a rating action of February 1997, 
the RO denied service connection for diabetes mellitus.  A 
notice of disagreement (NOD) as to that determination was 
received in May 1997.  A statement of the case (SOC) was 
issued in June 1997.  A substantive appeal (on VA Form 9) was 
received in July 1997.

By a rating action in May 1998, the RO granted service 
connection for PTSD and assigned a 30 percent disability 
rating, with an effective date of March 19, 1996.  An NOD as 
to that rating action was received in June 1998.  A VA 
medical examination was conducted in July 1998.  Thereafter, 
a rating action later in July 1998 confirmed and continued 
the 30 percent rating assigned for PTSD.  An NOD was received 
in September 1998.  Additional treatment reports were 
received in September and November 1998.  A substantive 
appeal was received in November 1998.  VA compensation 
examinations were conducted in January and July 1999, and 
additional treatment reports were received in October 1999.  
Another VA examination was conducted in February 2000.  

In a rating action dated in March 2000, the Huntington, West 
Virginia, VARO increased the evaluation for PTSD from 30 
percent to 100 percent, effective from February 22, 1999.  A 
supplemental statement of the case, addressing diabetes 
mellitus, was issued by the Decision Review Officer at the RO 
in March 2000.  An NOD as to the effective date assigned for 
the grant of the total (100 percent) disability rating for 
PTSD was received in May 2000.  An SOC regarding the claim 
for an earlier effective date for the total rating for PTSD 
was issued in July 2000.  A statement in support of claim (on 
VA Form 21-4138), expressing continuing disagreement with the 
effective date for the total rating for PTSD, was received in 
July 2000 and accepted as a substantive appeal with respect 
to that issue.  The case was received at the Board in 
September 2000.  

The issue as to service connection for diabetes mellitus, 
claimed as secondary to service-connected post-traumatic 
stress disorder (PTSD), is addressed in the Remand section of 
this decision.

The veteran has been represented throughout his appeal by the 
Disabled American Veterans, which submitted written argument 
to the Board in October 2000.  

By a rating action in June 2000, the RO denied service 
connection for chloracne, claimed as due to exposure to 
herbicides.  The veteran was notified of that determination, 
and of his appellate rights, in a letter dated later in July 
2000.  No notice of disagreement with that determination has 
been submitted; therefore, that issue is not in proper 
appellate status and will not be addressed by the Board.  38 
U.S.C.A. § 7105 (West 1991).

The Board notes that, in a statement in support of claim (on 
VA Form 21-4138), received in November 1999, the veteran 
raised the issue of entitlement to service connection for 
diabetes mellitus secondary to exposure to Agent Orange.  
That claim is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The competent medical evidence first showing that 
service-connected PTSD more nearly approximated totally 
incapacitating psychoneurotic symptoms resulting in profound 
retreat from mature behavior; or virtual isolation in the 
community; or inability to obtain or retain employment; or 
showing that the PTSD more nearly approximated gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, memory loss for names of close relatives, own 
occupation, or own name dates from February 22, 1999, but no 
earlier.  

2.  The medical evidence does not show PTSD findings 
indicative of considerable impairment in the ability to 
establish or maintain effective or favorable relationships 
with people, with psychoneurotic symptoms causing the 
reliability, flexibility, and efficiency levels to be so 
reduced as to result in considerable industrial impairment 
(previous criteria); or occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, difficulty in establishing and 
maintaining effective work and social relationships (current 
criteria), at any time from the effective date of the initial 
grant of service connection, i.e., March 19, 1996, through 
February 21, 1999.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 22, 
1999, for the assignment of a 100 percent evaluation for PTSD 
have not been met, nor does the record support a disability 
evaluation in excess of 30 percent from the effective date of 
the initial grant of service connection up to the effective 
date of the 100 percent rating, under the rating criteria in 
effect before, or on and after, November 7, 1996.  38 
U.S.C.A. §§ 1155, 5107, 5110 (West 1991); 38 C.F.R. §§ 3.400, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 4.132, Diagnostic Code 9411 
(1996 and 2000); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
____(2000) (to be codified as amended at 38 U.S.C.A. § 5107).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's original claim for service connection for a 
nervous disorder, to include PTSD and for diabetes mellitus 
on a secondary basis (VA Form 21-526), was received in March 
1996.  Submitted in support of the veteran's claim were 
private treatment reports dated from January 1993 to February 
1996, showing evaluation and treatment for several 
disabilities.  A problem list dated in January 1993 reflects 
a diagnosis of anxiety depression.  A private consultation 
report dated in October 1993 indicates that the veteran was 
referred for evaluation of diabetes, noted to have been 
discovered approximately three years before.  It was noted 
that the veteran was treated with a small dose of DiaBeta, 
2.5mg; it was also reported that he was receiving treatment 
for a nervous disorder.  The diagnostic impression was 
diabetes mellitus, type II.  Subsequent treatment reports, 
dated in February 1995, July 1995, and February 1996 revealed 
a diagnosis of diabetes.  Additional private treatment 
reports were subsequently received in May 1996, which reflect 
similar findings as reported above.  

The veteran was afforded a VA examination in July 1996, at 
which time he reported that his first tour of duty in the 
military was in Vietnam; he reported that, although he 
initially started as a teletype operator, this position 
somehow evolved into perimeter guard duty after he became 
involved in a scuffle.  The examiner further reported that 
the veteran stated he saw one of his friend's legs blown off; 
he also indicated that he saw women and children being killed 
by trucks on the roads.  The veteran related that he became 
very morbid.  He indicated that he felt as if his life was in 
jeopardy.  He said he did search-and-destroy patrols; mostly 
for a body count.  He said that, after 1980, he started 
having anxiety attacks; he also reported difficulty sleeping.  
The veteran reported having combat nightmares until he was 
administered the new medication, Prozac.  He also reported 
that he isolated himself from society and from family and 
friends.  He indicated that he also suffered from intrusive 
daily thoughts about his combat in Vietnam; he reported some 
flashbacks and exaggerated startle response.  

Upon clinical evaluation, he was oriented in all spheres.  
His memory appeared to be intact.  His mood was dysphoric 
aand he appeared depressed, anxious, and irritable.  His 
affect was flat.  The veteran reported past suicidal and 
homicidal ideation, but he denied any current suicidal or 
homicidal ideation.  He denied any psychotic symptoms.  The 
veteran's impulse control appeared to be contained; however, 
he reported that he was verbally and physically violent, but 
he did reiterate the fact that he only became physically 
violent and explosive with inanimate objects.  His insight 
and judgment appeared to be fair.  The pertinent diagnoses 
were PTSD; panic disorder with agoraphobia; and major 
depression, recurrent, moderate.  

The veteran again underwent VA examination in July 1998, at 
which time he denied any history of hospitalization, medical 
or psychiatric.  He indicated that he had good, bad, and fair 
days, but he had never had a great day.  He stated that he 
had problems getting along with people and wanted to be by 
himself; he did not even want to be around people that he 
loved.  The veteran reported interrupted sleep.  He indicated 
that he used to have nightmares; however, he had had no 
dreams ever since he was placed on Trazodone.  He stated 
that, around people, he became angry and hyperactive, but he 
noted that he was not as bad as he used to be.  He also 
reported flashbacks triggered by loud noises.  The veteran 
believed that his diagnosis of non-insulin-dependent diabetes 
mellitus was a result of his PTSD.  He denied mood swings 
and, when questioned about violence, the veteran stated that 
he was a "street person."  

On mental status evaluation, it was noted that the veteran 
was dressed casually in clean, summer, fashionable clothing; 
his behavior was cooperative.  His speech was coherent, 
fluent, and productive.  His thoughts were organized.  When 
questioned as to whether he might be suicidal, he responded: 
"Not like I used to be."  He reported having aggressive 
thoughts towards people, but he had no plans or intent to 
hurt anyone.  There was no evidence of delusional thoughts at 
that time.  Affect was full.  Mood was slightly elevated, and 
cognitive functions were grossly preserved.  The diagnoses 
were PTSD, chronic; and non-insulin-dependent diabetes 
mellitus.  The current Global Assessment of Functioning (GAF) 
score reported as 52, and past GAF was 50.  

Received in September 1998 were VA outpatient progress notes 
dated from December 1996 to September 1998, which show 
ongoing clinical attention and treatment for several 
disabilities, including PTSD and diabetes mellitus.  During a 
clinical visit in December 1996, the veteran indicated that 
he had no previous psychiatric hospitalizations and no 
previous suicide attempts.  He did relate that that at times 
he had suicidal thoughts, but had never acted upon them; he 
was not suicidal or homicidal at that time.  It was noted 
that he was currently unemployed, since June 1995.  He 
reported nightmares and cold sweats at night.  He wanted 
medication for anxiety.  The assessment was "rule out" 
PTSD.  In February 1997, the veteran was described as alert 
and oriented; speech was coherent and relevant.  His 
appearance was neat and clean, and thoughts were goal 
directed.  The assessment was R/O PTSD.

The progress notes further show that, during a clinic visit 
in May 1997, it was noted that the veteran's depression was 
worse in April due to the death of his stepfather from 
suicide; it was also noted that his mother died in May 1996.  
The veteran complained of a lack of motivation, and of 
fatigue and hopelessness.  He denied any suicidal or 
homicidal ideation, and he denied any psychosis.  The 
clinical assessment was PTSD.  When seen in August 1997, 
veteran's affect was full range and his mood was good; he was 
able to converse easily and spontaneously.  He had goal-
directed and relevant thoughts.  There was no evidence of 
psychotic behavior, and there was no evidence of homicidal or 
suicidal intent.  The assessment was depressive disorder and 
PTSD.  During a clinic visit in November 1997, the veteran 
denied any suicidal or homicidal thoughts; he did report 
intrusive thoughts and memories, as well as emotional 
numbing.  Mood was euthymic and cooperative; he smiled 
occasionally and maintained direct eye contact.  The 
diagnosis was PTSD; the GAF score was 58.  Similar clinical 
findings were reported in January 1998.  

Of record is a private medical statement from Ultimate Health 
Services Inc., dated in October 1998, indicating that the 
veteran had been followed in the office since 1989, and had 
documented diabetes since that time; the highest blood sugar 
recorded was 225, in 1993.  It was noted that the veteran had 
been able to control his diabetes with regular activity and 
weight reduction, along with a diabetic diet.  It was also 
noted that the veteran reported having PTSD.  The physician 
reported that, while research studies were hazy concerning 
stress in diabetes, it was quite certain that stress could 
influence a patient's compliance behaviors, and that 
difficulties in controlling those behaviors would be 
reflected in poor metabolic control.  The physician stated 
that it was his opinion that there was a link between the 
veteran's stress syndrome and the control of his diabetes.  

The veteran was afforded a VA compensation examination in 
January 1999.  It was noted that he had been diagnosed with 
diabetes mellitus in 1990 by a private physician; however, he 
was not currently receiving care at that clinic because he 
was unable to afford the charges.  The veteran had not been 
hospitalized for ketoacidosis.  It was noted that he was 
possibly seen in an emergency room in 1995/1996 for 
hypoglycemia, but left against medical advice.  It was also 
noted that the veteran was supposed to be following a 
restricted, 2000-calorie, ADA-type diet, but he indicated 
that he just watched his weight.  On clinical evaluation, 
there was no evidence of any peripheral vascular abnormality 
or cardiovascular findings.  There was decreased sensory 
response in the distal aspects of both feet bilaterally, 
mild.  The feet were unremarkable.  The extremities, 
including the feet, showed no evidence of any skin breakdown.  
There were no infectious lesions of the skin.  There were 
normal dorsalis pedis and posterior tibial pulses 
bilaterally.  There was normal Babinski's sign to the lower 
extremities.  The examiner noted clinical data to the effect 
that the veteran had been treated only once with an oral 
hypoglycemic agent, which caused hypoglycemia, even at a mild 
dose.  It was further noted that he did not particularly 
follow diet or any other special program to control his blood 
sugars.  The examiner stated that the veteran seemed to show 
no evidence of complications of this, and he seriously 
doubted as to whether he truly had diabetes mellitus.  A 
glucose tolerance test was recommended to document the 
disorder.  

A subsequent examination was conducted in July 1999, at which 
time it was noted that the veteran had gone on a diet and 
lost 45 pounds, which appeared to control his diabetes.  
However, he reported a lack of energy and difficulty in 
attaining erections.  The heart had a regular rate and 
rhythm, with no murmur.  The lungs were clear.  The 
peripheral pulses were active and equal bilaterally.  Fasting 
blood sugar in April 1999 was 122 (normal is 110).  At that 
same time, hemoglobin AIc was 3.1 (normal is noted to be 4.4 
to 6.4).  The impression was diabetes mellitus, non-insulin-
dependent.  

Received in October 1999 was a medical statement from a VA 
staff psychiatrist at the VA Medical Center in Huntington, 
West Virginia, dated in August 1999, wherein the physician 
indicated that the veteran presented symptoms of PTSD, 
chronic, delayed onset; it was noted that his condition was 
secondary to exposure to combat action in Vietnam.  The 
psychiatrist reported that the veteran's intrusive thoughts 
and flashbacks closely resembled psychotic symptoms, and the 
veteran dissociated and felt he was back in Vietnam.  He 
noted that the veteran's current GAF was 30, and his GAF over 
the last year was 38.  The psychiatrist stated that the 
veteran's condition was chronic, with severe symptomatology; 
he also stated that the veteran was considered to be totally 
unemployable secondary to his condition, and that no 
improvement was expected.  

At a subsequent VA examination in February 2000, it was noted 
that the veteran had not engaged in gainful employment since 
1995.  His daily activities consisted of watching television 
and lying in bed.  His current symptoms included a sleep 
disturbance, flashbacks, anger control problems, anxiety, and 
tension.  He stated that he felt like adrenaline was rushing 
through his system, but he still he did not have the energy 
to do anything.  He also reported intrusive memories.  The 
veteran indicated that he was unable to leave his house 
unless he was accompanied by his girlfriend or son; he 
reported avoiding people.  He complained of difficulty 
initiating and maintaining sleep; he also reported relational 
problems.  The veteran indicated that he experienced anger 
outbursts, and stated that he did not like people in general.  
It was noted that he had a past history of violence but had 
managed not to get in trouble with the law; his children and 
peers used to be afraid of him.  On clinical evaluation, his 
behavior was guarded but cooperative.  No psychomotor 
abnormalities were observed.  Speech was fluent, coherent and 
relevant.  His thoughts were goal directed.  He denied 
suicidal or homicidal ideas.  He denied any audiovisual 
hallucinations.  There was no evidence of delusions.  Affect 
was full.  Mood was anxious, and cognitive functions were 
grossly preserved.  The diagnoses were PTSD, chronic; and 
non-insulin-dependent diabetes mellitus.  The current GAF 
score was 50, and the past year was 52.  

Received in February 2000 were VA progress notes dated from 
September 1998 to December 1999, which show that the veteran 
continued to receive clinical attention and treatment for 
PTSD and diabetes mellitus.  When seen in September 1998, he 
reported that he had had fleeting thoughts of suicide lately, 
but he never acted on those thoughts because of his family.  
He also indicated that he felt that he could not trust 
people, and had been unable to talk about his experiences in 
Vietnam with anyone who was not a Vietnam veteran.  He felt 
that he needed to ventilate in order to reduce stress.  On 
examination, he was alert and oriented; speech was coherent 
and relevant.  Thoughts were goal directed, and behavior was 
appropriate.  Mood was depressed and veteran was cooperative; 
however, tears were in his eyes at times.  He expressed 
increased anxiety due to his PTSD.  The diagnosis was chronic 
PTSD, and generalized anxiety disorder.  The GAF score was 
54.  During a clinical visit in December 1998, the veteran 
denied any suicidal or homicidal ideation, substance abuse, 
or psychosis.  He indicated that he had been under more 
stress lately, and felt that he needed to talk to someone to 
work through the issues.  Similar findings were reported on 
examination as previously reported in September.  

The above medical records reflect that the veteran was seen 
at the VA mental health outpatient clinic on February 22, 
1999, for PTSD screening; at that time, he reported problems 
with being able to leave his house.  The veteran indicated 
that he felt that he might lose people whom he cared about, 
so he wanted to blockade his home.  He related that he made 
efforts to go out but panicked, so he had to return to his 
home.  He reported having a recurring dream of gouging out 
someone's eyes.  He indicated that he was last employed in 
1980; he noted that he had many self-employed failures that 
substantiated how he felt about himself.  He was oriented in 
all spheres.  There were no psychotic symptoms noted.  The 
veteran was at low risk for suicide or homicide.  His mood 
was depressed, with a blunted affect.  His speech was 
relevant and coherent.  The pertinent diagnosis was PTSD, 
severe, unemployable; GAF score was 39.  It was noted that 
the veteran's medication was increased.  During a subsequent 
clinical visit in August 1999, the veteran reported vivid 
nightmares, panic attacks, intrusive thoughts, poor sleep, 
and tiredness even if he sleeps.  He had ongoing financial 
problems.  The GAF score was 41; the examiner noted that that 
low GAF score indicated severe social and industrial 
impairment.  It was noted that the veteran was totally and 
permanently disabled.  The assessment was PTSD, total and 
permanently disabled.  

Also received in February 2000 were private treatment reports 
dated from February to March 1999, reflecting treatment for a 
skin disorder and lung disorder.  These records do not 
reflect any clinical findings regarding the PTSD and diabetes 
mellitus.  

II.  Legal analysis

As noted above, the issue of secondary service connection for 
diabetes mellitus is addressed in the Remand section, below.  
This Legal Analysis section disposes of the issue of an 
earlier effective date for the 100 percent rating for PTSD, 
to include whether the record would support staged ratings 
prior to the effective date of the 100 percent rating.

The claim of entitlement to an effective date earlier than 
February 22, 1999, for the assignment of a 100 percent 
disability rating for service-connected PTSD was clearly 
found to be well grounded, since the RO fully adjudicated the 
issue.  See generally Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  Having found the claim to be well grounded, the RO 
had a statutory obligation to assist the veteran in the 
development of facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

The Board notes that very recent changes in law have amended 
the requirements as to VA's development efforts in this, and 
other pending cases.  The United States Congress has recently 
passed, and the President has signed into law, legislation 
which, in pertinent part, amended 38 U.S.C.A. § 5107(a), and, 
in so doing, modified and clarified VA's duty to assist a 
claimant in evidentiary development.  See the Veterans Claims 
Assistance Act of 2000, Public Law No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  In addition, the Veterans Benefits 
Administration (VBA) has issued Fast Letter 00-87 (Nov. 17, 
2000), providing interim guidance for claims processing until 
such time as regulations implementing the new statute are in 
place.

The Board finds that the RO has satisfied its statutory 
obligation to assist the veteran in the development of facts 
pertinent to the claim, as to the entire period since the 
effective date of service connection for PTSD.  On appellate 
review, the Board sees no areas in which further development 
might be fruitful.  

Applicable regulatory provisions stipulate that an effective 
date for an increase in disability compensation shall be the 
"date of receipt of claim or date entitlement arose, 
whichever is later."  38 C.F.R. § 3.400(o)(1) (2000).  The 
regulations, however, also stipulate that an effective date 
for an increase in disability compensation shall be the 
"[e]arliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date otherwise, date of 
receipt of claim."  38 C.F.R. § 3.400(o)(2); see also 38 
U.S.C.A. § 5110(b)(2) (West 1991).  In other words, the 
effective date for an increased rating is the date that the 
evidence first shows that an increase is appropriate, if the 
request for an increased rating was received within one year 
of that date.  If the request was received more than one year 
from that date, the effective date is the date that the 
request was received.  

Disability ratings are based upon schedular requirements 
which reflect the average impairment of earning capacity 
occasioned by the state of a disorder.  38 U.S.C.A. § 1155.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include considera-tion of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Under 38 C.F.R. § 4.132, Diagnostic Code 9411, as in effect 
prior to November 7, 1996, a 50 percent evaluation for PTSD 
was warranted where the evidence showed considerable 
impairment in the ability to establish or maintain effective 
or favorable relationships with people and when, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  A 70 percent disability 
rating was warranted for severe impairment in the ability to 
establish and maintain effective or favorable relationships 
with people, and where the psychoneurotic symptoms were of 
such severity and persistence as to cause severe impairment 
in the ability to obtain or retain employment.

Further, under the "old" criteria, before November 7, 1996, 
the highest, or 100 percent, schedular evaluation was 
assigned when all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community, with psychoneurotic symptoms being totally 
incapacitating, bordering on gross repudiation of reality, 
with disturbed thought or behavioral processes associated 
with almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior, with the veteran 
demonstrably unable to obtain or retain employment.  The 
Board notes that the criteria in 38 C.F.R. § 4.132, DC 9411 
(1996), for a 100 percent rating are separate and independent 
bases for granting a 100 percent rating.  See Johnson v. 
Brown, 7 Vet.App. 95, 97 (1994).  

During the pendency of this appeal, VA amended the schedular 
criteria for evaluating mental disorders, effective on and 
after November 7, 1996.  The new criteria provide for a 50 
percent evaluation for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000).

Also under the "new" criteria, a 70 percent evaluation is 
assigned for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  Id.

A 100 percent evaluation is assigned under the new criteria 
where there is total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

The Court has held that, when the law controlling an issue 
changes after a claim has been filed or reopened but before 
the administrative or judicial review process has been 
concluded, a question arises as to which law now governs.  In 
this regard, the Court has determined that a liberalizing 
change in a regulation during the pendency of a claim must be 
applied if it is more favorable to the claimant, and if the 
Secretary has not enjoined its retroactive application.  
Dudnick v. Brown, 10 Vet. App. 79 (1997) (per curiam order); 
Karnas v. Derwinski, 1 Vet.App. 308 (1991).  

With regard to the veteran's psychiatric status between March 
1996, when he filed his original claim, and February 22, 
1999, the currently assigned effective date for a schedular 
evaluation of 100 percent for PTSD, the Board finds that the 
medical evidence fails to demonstrate that the veteran 
suffered from totally incapacitating psychoneurotic symptoms 
as a result of PTSD.  At a VA psychiatric examination in July 
1996, a mental status examination revealed that the veteran 
was depressed, anxious, irritable, and his mood was flat; 
however, he was alert and fully oriented.  His speech was 
coherent and relevant; memory and cognition were intact.  
During a subsequent VA examination in July 1998, his speech 
was coherent, fluent, and productive.  The veteran's thoughts 
were reported to be organized, and his affect was full.  
There was no evidence of delusional thoughts at that time.  
His mood was slightly elevated, and his cognitive functions 
were grossly preserved.  A current Global Assessment of 
Functioning (GAF) score of 52 was assigned, which denotes 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  See Quick Reference to 
the Diagnostic Criteria from DSM-IV (Diagnostic and 
Statistical Manual of Mental Disorders, 4th ed., revised), 
Washington, DC, American Psychiatric Association, 1994.

The record reflects that the veteran was seen for PTSD 
screening at a VA medical center on February 22, 1999, at 
which time he reported increased panic attacks, preventing 
him from leaving his house.  He also reported recurring 
dreams of Vietnam, and homicidal ideations.  Mental status 
evaluation revealed his mood to be depressed, with a blunted 
affect.  He was assigned a GAF score of 39, and the 
impression noted then was that his PTSD was chronic and 
severe, and that he was unemployable.  The veteran's 
medication was increased at that time.  In a statement in 
August 1999, a VA staff physician reported that the veteran's 
intrusive thoughts and flashbacks closely resembled psychotic 
symptoms, and the veteran dissociated and was "back in 
Vietnam."  He noted that the veteran's current GAF was 30, 
and his GAF over the last year was 38.  The psychiatrist 
stated that the veteran's condition was chronic, with severe 
symptomatology.  He also stated that the veteran was 
considered to be totally unemployable secondary to his 
condition, and that no improvement was expected.  

Prior to the veteran's outpatient clinic visit at the VAMC on 
February 22, 1999, the mental health professionals who had 
seen him did not report totally incapacitating psychoneurotic 
symptoms.  Nor did they make a finding that the veteran was 
demonstrably unable to obtain or retain employment.  Nor did 
competent evidence show that the veteran was virtually 
isolated in the community.  Therefore, prior to February 22, 
1999, the requirements set forth in 38 C.F.R. § 4.130, DC 
9411 (1996), i.e., the old criteria, for an evaluation of 100 
percent for PTSD had not been met.  Similarly, considering 
the new criteria, at 38 C.F.R. § 4.130, DC 9411 (2000), the 
medical evidence does not document the requisite levels of 
total occupational and social impairment, such as gross 
impairment of thought or behavior, flights from reality, 
danger to self or others,disorientation, memory loss, etc., 
prior to February 22, 1999.

The Board recognizes that the Court of Appeals for Veterans 
Claims has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet.App. 119, 
126 (1999).  The Court noted that the general rule as to the 
primary importance of the present level of disability is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based upon the facts found - a practice known 
as assigning "staged" ratings.  

In view of the holding in Fenderson, the Board has considered 
whether the veteran was entitled to a "staged" rating for 
his service-connected PTSD, as the Court indicated can be 
done in this type of case.  As noted above, the veteran 
submitted his claim for service connection for PTSD in March 
1996.  From the time the RO granted service connection for 
PTSD, he was rated at 30 percent, until February 22, 1999, 
when the 100 percent rating took effect.  We have reviewed 
the detailed longitudinal record in this case, and have 
considered the rating criteria for both a 50 percent and 70 
percent evaluation, under both the pre-November 7, 1996, 
criteria and the criteria in effect on and after that date 
(set forth above).  Having done so, we believe that the RO 
correctly identified February 22, 1999, as the watershed date 
in the progression of the veteran's disorder, and that his 
reported symptomatology prior to that time warranted no more 
than a 30 percent rating.  We find that at no time since the 
filing of the claim for service connection has the veteran's 
disability been more disabling than as currently rated under 
the RO's previous rating action and the present decision.  


ORDER

An effective date earlier than February 22, 1999, is not 
warranted for the award of a 100 percent evaluation for PTSD, 
nor is a rating in excess of 30 percent warranted for any 
part of the period from March 19, 1996, to February 22, 1999.  
The appeal is denied.


REMAND

As to the issue of diabetes mellitus, service connection is 
warranted for disability resulting from disease or injury 
that was either incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be established on a secondary basis for a disability 
which is shown to be proximately due to or the result of a 
service-connected disease or injury.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show that (1) a current disability exists and (2) the 
current disability was either caused or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); see also 
Allen v. Brown, 7 Vet.App. 439 (1995).  

Previously, a person who filed a claim for benefits under the 
laws administered by the Secretary was required to submit 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim was well grounded.  The 
Secretary was then required to assist such a claimant in 
developing the facts pertaining to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims had specifically held that "[a] claim 
for secondary service connection, like all claims, must be 
well grounded."  Reiber v. Brown, 7 Vet.App. 513, 516 
(1995).  The threshold issue before the Board in such a case 
was whether the appellant had presented evidence of a well-
grounded claim.  If not, the appeal would fail, because the 
Board had no jurisdiction to adjudicate the claim.  Boeck v. 
Brown, 6 Vet.App. 14, 17 (1993).  

In the present case, the RO held that the veteran's claim for 
secondary service connection was not well grounded.  The 
record in the present case shows that the veteran has been 
diagnosed as having non-insulin-dependent diabetes mellitus.  
There is also evidence which appears to establish that the 
veteran's diabetes is either caused or aggravated by his 
service-connected PTSD.  Specifically, in a private medical 
statement from Ultimate Health Services, Inc., dated in 
October 1998, the veteran was reported to have been followed 
at the clinic for treatment of diabetes since 1989.  The 
physician indicated that "there was a link between the 
veteran's stress syndrome and the control of his diabetes."  
In interpreting this opinion in the most favorable light to 
the veteran, the Board finds this physician essentially 
determined that there was a possibility that the veteran's 
PTSD was either the underlying cause of his diabetes or, at 
the very least, the reason that his diabetes mellitus 
remained uncontrolled.

Based upon the foregoing, the Board finds that the veteran 
has submitted sufficient evidence tending to show that his 
diabetes mellitus is either caused, or at the very least 
aggravated, by his service-connected PTSD to make such a 
claim plausible.  Arguably, therefore, the veteran's claim of 
entitlement to service connection for diabetes mellitus as 
secondary to service-connected PTSD could have been found to 
be well grounded under previous law.  

That question is moot, however, since, as mentioned above, 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this statute eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist 
claimants in developing evidence, and supercedes the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, ____ (2000).  
See also Karnas v. Derwinski, 1 Vet.App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, and for evidentiary 
reasons set out below, a remand in this case is required for 
compliance with the notice and duty-to-assist provisions 
contained in the new law.  See VCAA, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ____ (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the VARO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet.App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required.  

Where a case is to be considered on the merits, VA has a duty 
to assist the veteran in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(2000).  The development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet.App. 121 (1991); Lineberger 
v. Brown, 5 Vet.App. 367, 369 (1993); Waddell v. Brown, 5 
Vet.App. 454, 456 (1993); 38 C.F.R. § 3.326 (2000).

As the Board has discussed in the present case, a medical 
statement dated in October 1998 from a physician at Ultimate 
Health Services, Inc. who indicated that he felt that there 
was a link between the veteran's stress syndrome and the 
control of his diabetes.  However, the probative value of 
this finding is somewhat diminished because there is no 
evidence that the examiner reviewed the entire record prior 
to making his conclusion.  The examiner also failed to 
support this conclusion with any discernable medical 
rationale.  Nevertheless, medical evidence has been received 
which appears to implicitly link the veteran's diabetes 
mellitus with his service-connected PTSD.  

The Board therefore believes that the veteran's service 
connection claim must be remanded to obtain a medical opinion 
to determine the nature and etiology of his current diabetes 
mellitus.  The Court has held that the Board, in rendering 
its final decision, must consider independent medical 
evidence in support of recorded findings, rather than provide 
its own medical judgment in the guise of a Board opinion.  
Colvin v. Derwinski, 1 Vet.App. 171 (1991).  VA's duty to 
assist veterans also includes the procurement of medical 
opinions where necessary.  See Ashley v. Brown, 6 Vet.App. 52 
(1993) (obtaining an advisory medical opinion is a viable way 
for the Board to fulfill its duty to assist an appellant).  

In light of the foregoing, this issue is hereby REMANDED to 
the RO for the following action: 

1.  The RO should advise the veteran that 
he may submit additional medical evidence 
which would help to establish an 
etiological relationship between his 
diabetes mellitus and his service-
connected PTSD.  Further, the veteran 
should be asked to provide the complete 
names and addresses of all VA and non-VA 
health care providers who have treated 
him for diabetes mellitus since his 
separation from service.  All records not 
already included in the claims folder 
should be obtained, to include those from 
the Ultimate Health Services clinic.  
Once obtained, all records must be 
associated with the claims folder.  

2.  The RO should contact the physicians 
at the Ultimate Health Services clinic 
and request that they provide a more 
detailed statement as to the basis of the 
medical opinion that the veteran's 
diabetes mellitus was either caused, or 
aggravated, by his PTSD.  To that extent, 
they should be requested to include a 
complete rationale, citing authority and 
investigation, for all conclusions 
reached.  

3.  The RO should schedule the veteran 
for a comprehensive VA endocrine 
examination (diabetic examination) to 
determine the nature and etiology of the 
diabetes mellitus.  All indicated tests, 
studies, and X-rays should be undertaken.  
It is imperative that the claims folder 
and a copy of this Remand must be made 
available to the examiner for review 
prior to the examination.  The examiner 
is specifically requested to review the 
medical statement from the Ultimate 
Health Services Inc.  Based upon the 
findings from the examination, and review 
of the veteran's entire medical record 
(as contained in the claims file), the 
examiner should be asked to determine 
whether it is at least as likely as not 
that any current diabetes mellitus was 
caused, or aggravated, by symptoms 
related to the veteran's service-
connected PTSD.  The examiner should 
provide a comprehensive report including 
complete rationales for all conclusions 
reached.  

4.  When the above development has been 
completed, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested 
examination does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinion requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2000); see also Stegall v. 
West, 11 Vet.App. 268 (1998).  

5.  When the above development has been 
completed, the RO should re-adjudicate 
the claim of entitlement to service 
connection for diabetes mellitus as 
secondary to service-connected PTSD.  
Consideration should be given to 38 
C.F.R. § 3.310 and to the holding of the 
Court in Allen v. Brown.  

6.  If the decision remains adverse to 
the veteran, both he and his 
representative should be furnished a 
supplemental statement of the case which 
summarizes the pertinent evidence, all 
applicable law and regulations, and 
reflects detailed reasons and bases for 
the decision.  They should then be 
afforded the applicable time period in 
which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purposes of this REMAND are to further 
develop the record and to accord the veteran due process of 
law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals



 



